Citation Nr: 0608104	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-02 105	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to aid and attendance allowance for a spouse.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran had active service from September 1963 to 
September 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to aid and attendance 
allowance for a spouse.  The Board notes that while the 
benefit sought by the veteran was based on his spouse's 
purported medical status, the veteran was the claimant in 
this case.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1963 to September 1969.

2.	On March 8, 2006, the Board was notified by the RO that 
the veteran died in January 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


